FILED
                             NOT FOR PUBLICATION                            JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL JAIMES-MENDOZA,                           No. 06-72479

               Petitioner,                       Agency No. A075-570-154

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Manuel Jaimes-Mendoza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We grant the petition for review and remand for further

proceedings.

      The BIA concluded that Jaimes-Mendoza is inadmissible due to his

conviction for being under the influence of cocaine pursuant to Cal. Health &

Safety Code § 11550 despite his subsequent relief under Cal. Penal Code § 1203.4.

The BIA, however, did not have the benefit of our intervening decision in Rice v.

Holder, 597 F.3d 952, 957 (9th Cir. 2010), which held that an individual convicted

of using or being under the influence of a controlled substance and who was

subsequently granted relief under § 1203.4 is eligible for the same immigration

treatment as individuals convicted of simple drug possession whose convictions

are expunged under the Federal First Offender Act (FFOA). See also Lujan-

Armendariz v. INS, 222 F.3d 728, 735 (9th Cir. 2000) (Under the FFOA, “the

finding of guilt is expunged and no legal consequences may be imposed as a result

of the defendant’s having committed the offense. The [FFOA’s] ameliorative

provisions apply for all purposes.”).

      We therefore remand for the BIA to reconsider Jaimes-Mendoza’s eligibility

for relief from removal. See generally INS v. Ventura, 537 U.S. 12, 16-18 (2002).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                    06-72479